Citation Nr: 0420805	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  01-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for postoperative residuals, meniscectomy, right knee, with 
synovitis.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, dated in December 2000, that denied the 
veteran's claim of entitlement to an increased rating for 
postoperative residuals, meniscectomy, right knee, with 
synovitis.  The denial was duly appealed, and the case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The Board remanded the issues that are the subject of this 
decision in June 2003.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2003, the RO increased the disability rating 
assigned the veteran's right knee disability from 10 percent 
to 20 percent.  The Court of Veterans Appeals (Court) has 
held that where a veteran has filed a notice of disagreement 
as to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
issue on appeal has been restated to reflect the August 2003 
rating action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected postoperative residuals, 
meniscectomy, right knee, with synovitis, are manifested by a 
well-healed surgical scar, pain on flexion at 90 degrees, 
swelling and pain on use, limitation of motion to 90 degrees 
on flare-up, moderate limitation in functional ability when 
used repeatedly, with weight-bearing, over a period of time, 
instability, and X-ray evidence of degenerative changes 
(arthritis).


CONCLUSIONS OF LAW

1.  The manifestations of subluxation and lateral instability 
do not meet the criteria for a schedular rating greater than 
20 percent, for postoperative residuals, meniscectomy, right 
knee, with synovitis.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5257, 5258, 5259, (2003).

2.  The manifestations of pain, swelling, and limitation of 
motion on use meet the criteria for a schedular rating of 10 
percent and no greater for postoperative residuals, 
meniscectomy, right knee, with synovitis and arthritis.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5020, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a May 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004), cf. VA O.G.C. Prec. Op. No. 1-2004 and 7-2004.

Here, the Board acknowledges that the May 2001 VCAA notice 
was provided to the veteran after the initial adjudication of 
his claim in December 2000.  In a recent decision, the U.S. 
Court of Appeals for Veterans Claims (Court) expressed the 
view that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini, supra.  In 
this case, however, the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place only one month subsequent to the 
enactment of the VCAA and prior to the promulgation of its 
implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the August 2003 Supplemental Statement 
of the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, it is noted that the 
veteran's service department medical records are on file, as 
are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination reports obtained by the RO in May 2003 and 
November 2000.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  For all the foregoing reasons, the 
Board concludes that VA's duties to assist the veteran have 
also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating, and 
the rating of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

On the most recent rating decision granting a 20 percent 
disability rating, the RO has coded the evaluation of the 
manifestations of the veteran's right knee disability under 
the provisions of 5259-5010.  This combined rating code 
designates that the residuals of the meniscectomy to the 
right knee with synovitis, analogous to DC 5259 (Cartilage, 
semilunar, removal of, symptomatic) is rated for impairment 
from DC 5010 (Arthritis, due to trauma).  Arthritis due to 
trauma is rated, in turn, pursuant to degenerative arthritis 
- DC 5003.  

The Board notes that the Supplemental Statement of the Case 
issued in August 2003 evaluates the veteran's knee under the 
criteria of DC 5257, for other impairments of the knee, 
recurrent subluxation or lateral instability.

The Board finds that the most appropriate diagnostic codes to 
rate the veteran's right knee disorder include DC 5020 for 
synovitis, rated identically with 5010 and 5003, and DC 5257 
for other impairment of the knee.  Other possible codes 
include DC 5260, limitation of flexion of the leg, and DC 
5261, limitation of extension of the leg.  These codes will 
be discussed below.

Factual Background

Review of the veteran's service medical records reveals that 
the veteran underwent surgery for excision of a cystic right 
lateral meniscus in September 1968.

VA treatment records indicate that in February 1996 the 
veteran was seen for pain in the knee.  He reported pain in 
damp weather and reported that he had been walking and 
stepped on a pebble when the knee "collapsed."  The knee 
reportedly swelled infrequently and had rare clicking.

In December 1999, a VA orthopedic surgeon found that due to 
the veteran's right knee condition the veteran was 
permanently restricted from ladder and pole climbing.  Prior 
to that date, the veteran had been employed, since his 
separation from service, as a lineman for the telephone 
company.  Thus, due to his right knee, the veteran was forced 
to retire from his position.

In November 2000, the veteran was examined by VA for 
compensation purposes.  The veteran reported doing well until 
about eight years earlier when he started having increasing 
difficulty climbing poles.  He was noted to have been seen by 
VA in 1998 when his knee "collapsed" after he stepped on a 
pebble.  His pain was more during damp weather.  X-ray 
examination at that time showed decreased lateral joint 
space.  He stated that he had retired early from his job 
because he could not do his job.

The veteran reported moderate pain when he squatted or knelt 
on his right knee.  He ran a fishing guide business and had 
difficulty with his right knee when going in and out of the 
boat.  Using the stairs, a ladder, or walking on an incline 
caused pain.  Running caused swelling of the knee and after 
using a rowing machine for exercise it was sore.  He felt a 
grating sound from the joint.  It was also tight and stiff in 
the morning.  He reported that when it was swollen there was 
diminished range of motion.

The examiner noted a normal gait and posture.  The veteran 
reported he had been given a brace but was not using it 
because it was cumbersome and uncomfortable.  Examination of 
the right knee showed no effusion or deformity.  There was 
mild to moderate tenderness to palpation of the lateral joint 
line.  He had a negative varus valgus test from zero to 30 
degrees.  He had a negative anterior drawer test.  He had a 
positive McMurray's test.  Flexion was from zero to 140 
degrees.  There was a .5 cm difference between the 
circumference of the distal thighs.  There was a 6 cm 
asymptomatic scar lateral to the patella.  

X-ray examination of the knee in October 1997 reportedly 
showed mild to moderate degenerative joint disease involving 
the right knee.  MRI of the right knee in October 1997 showed 
a moderate amount of intraarticular fluid.  There was marked 
degeneration of the lateral meniscus with findings suggestive 
of a vertical tear and a displaced meniscal fragment.  
Chondromalacia was apparent in the lateral compartment of the 
knee as well as osteophytosis.  He had intact ligaments of 
knee.

The examiner's diagnoses were status post lateral 
meniscectomy, right, and posttraumatic arthritis of the right 
knee.

In November 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The veteran 
testified that his knee hurt after a certain point of 
flexion.  He also never knelt on the knee, because it was too 
painful.  After guide trips on his boat his knee was always 
swollen.  He reported that the knee always had low-grade 
pain.  All treatment had been directed at his newly injured 
left knee rather than his right knee.


The veteran was next examined in May 2003.  He reported that 
he had hurt his non-service-connected left knee the previous 
August when he tore the median collateral and anterior 
collateral ligaments.  He was wearing a brace on the left 
knee.  He reported favoring the left knee now, which was 
putting added pressure on the right.  He noted the right used 
to buckle, but not for the past year.  The knee swelled most 
of the time.  Both of his knees hurt by noontime while he was 
at sea on his boat.  He iced the knee and took 5 or more 
Advil tablets a day to alleviate the pain.  He could not 
kneel on the right knee.  During flare-ups he reported still 
having flexion to 90 degrees.  He was not using a cane.

Physical examination showed no joint deformity, effusion, or 
increased warmth.  Flexion was from zero to 120 degrees.  
Pain began at 90 degrees.  He was mildly tender on the medial 
joint line.  He had negative varus and valgus, anterior 
drawer, and McMurray's tests.  On repetitive flexion, for 4 
times there was no decrease in range of motion, no 
incoordination, and no fatigability or weakened movement.  X-
ray examination of both knees showed bilateral degenerative 
changes.  The diagnosis was residuals, postoperative 
meniscectomy, right knee.  The examiner noted that the knee 
could moderately limit his functional ability when used 
repeatedly, with weight bearing, over a period of time.

Analysis

The Board finds that the manifestations of the veteran's 
service-connected right knee disability should be evaluated 
separately, in accordance with VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997) (providing that a 
veteran with service-connected arthritis and instability of 
the knee may be rated separately under Codes 5003 and 5257 so 
long as the evaluation of knee dysfunction under both codes 
does not amount to prohibited pyramiding under 
38 C.F.R.§ 4.14).  In this case, the veteran's synovitis and 
arthritis of the right knee, both identically evaluated under 
the rating code criteria, are productive of pain, limitation 
of motion and swelling on use in the right knee.  Under DC 
5257, for which the veteran is currently in receipt of a 20 
percent disability rating, the criteria of recurrent 
subluxation or lateral instability does not include pain and 
swelling on use.

The portion of the veteran's right knee disability which has 
been manifested by symptoms such as popping, laxity, and 
instability has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which pertains to "other impairment of 
the knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.

The symptoms manifested by the veteran's right knee have not 
been described by VA examiners as severe, rather the most 
recent VA examiner in May 2003 specifically described the 
symptomatology as producing moderate impairment.  The Board 
also notes that the veteran has not sought treatment for the 
right knee.  Additionally, the veteran only reports one 
instance of his right knee giving way, therefore, the Board 
cannot find that under DC 5257 there are severe symptoms of 
giving way.  Thus the Board finds that the preponderance of 
the evidence demonstrates a moderate disability under DC 
5257.

Although the Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
the Court has held that such criteria do not apply to knee 
disabilities which are rated under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see also Johnston 
v. Brown, 10 Vet. App.80, 85 (1997).  

The remaining symptomatology produced by the veteran's 
service-connected right knee disability, including synovitis, 
degenerative changes, pain, and limitation of motion, should 
be evaluated under the criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5020, 5260, and 5261.

As noted, synovitis, DC 5020, and traumatic arthritis are 
rated as degenerative arthritis, DC 5003.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray evidence is rated on the basis of 
limitation of motion of the specific joint or joints 
involved.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  Diagnostic Code 
5260 (2003).  Evaluations for limitation of knee extension 
are assigned as follows:  extension limited to 15 degrees is 
20 percent; extension limited to 20 degrees is 30 percent; 
extension limited to 30 degrees is 40 percent; and extension 
limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2003).

In this case, the medical evidence of record does not show 
that the veteran's right knee motion has been limited to the 
extent necessary to meet the criteria for a compensable 
rating.  For example, at the most recent VA medical 
examination in May 2003, right knee flexion was to 120 
degrees and extension was full.  These findings do not 
warrant a compensable rating under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, Codes 5260, 5261.

However, the Board in considering 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain finds that a 10 
percent disability rating is in order.  DeLuca, 8 Vet. App. 
at 206-07.  In that regard, it is noted that at the most 
recent VA medical examination in May 2003 and in VA clinical 
records, positive findings of pain on use were noted and 
increased limitation of motion has been noted after use.  
After carefully reviewing the pertinent evidence of record, 
however, the Board finds that the criteria for a rating of 10 
percent have been met.  Therefore, the veteran is granted a 
10 percent rating is based on his symptoms of knee pain and 
functional loss.   38 C.F.R. § 4.71, Plate II, Codes 5260, 
5261.  There is no other evidence that additional factors 
would restrict motion to such an extent that the criteria for 
a rating higher than 10 percent would be justified.

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result 
in a rating in excess of 10 percent.  

For example, when the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  In this case, there has been 
no finding of a dislocated semilunar cartilage with frequent 
episodes of locking or ankylosis of either knee.  In any 
event, the veteran's symptoms of instability are already 
compensated under the separate 20 percent rating assigned 
pursuant to Diagnostic Code 5257.  

For the foregoing reasons, the Board finds that the evidence 
supports the veteran's right knee synovitis and arthritis be 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5020.  The Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent for impairment under DC 5257 
and the benefit of the doubt doctrine is therefore not for 
application here.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 
1 Vet. App. at 55 (1990).

The Board has considered the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321 (2003).  The record, 
however, contains no objective evidence that the veteran's 
service-connected knee disabilities have resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In fact, 
it appears that the veteran has not been hospitalized for 
treatment of his knee disability since reconstruction of his 
knee during service in 1968.  Absent any objective evidence 
that his knee disabilities are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional, referral for 
consideration of an extra-schedular rating is not warranted.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative residuals, meniscectomy, right knee is denied.

Entitlement to a separate rating of 10 percent for right knee 
synovitis and arthritis is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



